DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because line 15 contains wording from the specification regarding the drawings.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 8, and 13-15 are objected to because of the following informalities:
Claim 1, lines 16-17 state “…the device (2) being characterized in that it comprises a second mass…”, but should be amended to state –the device (2) comprises a second mass— 
Claim 1, line 23 states “…to be connected to a suspension…”, but should be amended to state –to be connected to the suspension—
Claim 1, lines 1-2 state “…wherein first movable mass…”, but should be amended to state –wherein the first movable mass—
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 13-15 have not been further treated on the merits.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitations “third limit stop element” and “fourth limit stop element” render the claim indefinite due to insufficient antecedent basis. The claim should be rewritten to depend upon claim 2 in order to resolve the antecedent basis issues, as it appears was originally intended. 
Regarding Claim 6, the limitation “the main spring” renders the claim indefinite due to insufficient antecedent basis. It appears that “the main spring” is referring to the “main elastic element” introduced in claim 1. The claim should be rewritten to either first introduce the main spring, or exclude the use of the word entirely. 
Claim 6 recites the terminology “in particular” in lines 5 and 9. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner suggests amending the claim to avoid the use of the phrase “in particular”.
Claim 12 recites the limitations “a road vehicle”, "a suspension", and “a main elastic element” in lines 2 and 3-4, respectively.  The claim is rendered indefinite, as the limitations have already been introduced in claim 1. Confusion is caused, as it is unclear if a new vehicle, suspension, and main elastic element are being introduced, or if the limitations are referring to the limitations previously introduced. The examiner suggests amending the claim to avoid reintroducing the existing limitations. 
Claim 12 recites the terminology “in particular” in lines 4 and 8. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner suggests amending the claim to avoid the use of the phrase “in particular”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergholz et al. (DE 102016105958).
Regarding Claim 1, Bergholz et al. discloses a device for the height adjustment of a high- performance road vehicle; the device (10) being configured to be at least partially interposed (Machine translation of Bergholz et al.; Paragraphs [0002] and [0033]-[0034]) between a frame and a suspension of the road vehicle and to allow the vehicle to shift (Par [0046]) from a road configuration (see figs. 4 and/or 5) to a race configuration (see fig. 6) and vice versa; the device comprising: a base body (22, 42) comprising a first end (see 22), which can mechanically be connected (Par [0034]) to the frame of the road vehicle; a first mass (see 20, 32), which is connected to the base body so as to be movable (see figs. 4-6) along a sliding axis (the central axis seen in fig. 2) and is capable (Par [0046]) of assuming at least a first position (see figs. 4 and/or 5) in the road configuration and a second position (see fig. 6) in the race configuration; wherein the first movable mass comprises a plate (see 20), which is configured to at least partially compress (see figs. 2 and 4-6) a main elastic element (14 and/or 16) of the suspension; the device being characterized in that it comprises a second mass (30, 38), which is connected (see fig. 3) to the first mass so as to be movable (see figs. 4 and 6) along the sliding axis as well and is capable (Par [0046]) of assuming at least a third position (see figs. 4-5) in the road configuration and a fourth position (see fig. 6) in the race configuration; wherein the second movable mass comprises a second end (see 40), which is opposite (see fig. 3) the first end and is configured (see fig. 3) to be connected to the suspension (see 12) of the road vehicle and to change the stroke (Par [0042]; see figs. 4-6) of the suspension depending on the position of the second movable mass; wherein the second movable mass is configured to at least partially move (see figs. 4-6) in an opposite direction (the first mass configured to move downwards relative to the base body, and the second mass configured to move upwards relative to the base body) relative to the first movable mass.

Regarding Claim 2, Bergholz et al. discloses a device, wherein the first movable mass (20, 32) is forced to slide along the sliding axis (the central axis seen in fig. 2) between a first limit stop element (44) and a second (fig. 3; see the bottom of the cylinder of 32) limit stop element, which are integral to the base body (22, 42); the first movable mass is in contact (see figs. 4-6) with the first and the second limit stop element, respectively, in the first (see figs. 4 and/or 5) and in the second position (see fig. 6).

Regarding Claim 4, Bergholz et al. discloses a device, wherein the second movable mass (30, 38) comprises a protuberance (see fig. 6; the top edge of 38 within 30), opposite the second end (see 40), which is configured (see figs. 4 and 6) to adjust the distance between the third (see fig. 4) and the fourth position (see fig. 6).

Regarding Claim 5, Bergholz et al. discloses a device, and comprising at least an actuator system (see 30, 32), which is configured to move (see figs. 4-6) the first movable mass (20, 32) and/or the second movable mass (30, 38) from the road configuration (see figs. 4 and/or 5) to the race configuration (see fig. 6).

Regarding Claim 7, Bergholz et al. discloses a device, wherein the first movable mass (20, 32) and the second movable mass (30, 38) are coupled (see fig. 3) in a sliding manner so as to independently slide (see figs. 4-6) along the sliding axis (the central axis seen in fig. 2).

Regarding Claim 10, Bergholz et al. discloses a device, wherein the first movable mass (20, 32) travels along a first stroke (see figs. 4-6), which is the same as or greater (see figs. 5 and 6; the first mass travelling more than the second mass) than a second stroke (see fig. 6) travelled by the second movable mass (30, 38) along the siding axis (the central axis seen in fig. 2).

Regarding Claim 11, Bergholz et al. discloses a device, wherein the first movable mass (20, 32) at least partially surrounds (see fig. 3; 20 partially surrounding 42) the base body (22, 42), and wherein the base body at least partially surrounds (see fig. 3; 22 partially surrounds 30) the second movable mass (30, 38) and/or the first movable mass.

Regarding Claim 12, Bergholz et al. discloses an apparatus (see fig. 1) for the height adjustment (see figs. 4-6) of a road vehicle comprising a device (10) according to claim 1 and the suspension (Pars [0033]-[0034]), which comprises at least the main elastic element (14, 16) and a shock absorber (12); the shock absorber is configured to travel a stroke (see figs. 4-6), which is defined based on the position of a buffer element (fig. 3; see 36; the piston moving within the shock confined between the top and bottom of the shock), whose position depends (see figs. 4-6), in turn, on the second movable mass (30, 38); the shock absorber comprises a stem (see 34), at whose end the second movable mass is connected (via 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergholz et al. (DE 102016105958) in view of Rajan et al. (US 20210237530).
Regarding Claim 6, Bergholz et al. discloses a device, wherein the actuator system (30 , 32) is a hydraulic system (Par [0042]), comprising a feeding channel (26, 28) to allow a compression fluid (hydraulic oil; Par [0042]) to flow through; wherein the base body (22, 42) delimits a first adjustment chamber (see 32) , which is configured (see figs. 4-6) to be filled with or emptied from the compression fluid; the first movable mass (20, 32) being configured to move away (see fig. 5) from the first end (see 22) as the first adjustment chamber fills and to move the main elastic element (14, 16) of the suspension; the hydraulic system being automated (Par [0035]; lift system for a motor vehicle provided with actuators acting on the device).
However, Bergholz et al. does not disclose a monostable valve which is configured to open or close the feeding channel, or that the hydraulic system can be operated from the inside of a passenger compartment of the road vehicle while the road vehicle is standing still or is driving below a predetermined speed.
Rajan et al. teaches a device (see fig. 1) for the height adjustment of a vehicle that can be operated (see figs. 5a-5b) while the vehicle is standing still or is driving below a predetermined speed (Pars [0002] and [0015]), comprising a hydraulic actuator system (12, 14, 16) and a feeding channel (18) to allow compression fluid (hydraulic fluid) to flow through and vary (see figs. 5a-5b) the height of the vehicle, wherein a valve (22) is configured (Par [0016]) to open or close the feeding channel.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hydraulic system of Bergholz et al. in view of the teachings of Rajan et al., such that the hydraulic system could be operated from the inside of a passenger compartment of the vehicle while the vehicle was standing still or driving below a predetermined speed via a monostable valve configured to open or close the feeding channel, as by doing so, the operator of the vehicle would be able to switch the vehicle configuration between the road configuration and the sport configuration on demand while in the vehicle, allowing the vehicle to counter the road conditions that the vehicle is travelling at a faster and more efficient rate.

Allowable Subject Matter
Claims 3 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616